Title: From Benjamin Franklin to ———, 6 January 1766
From: 
To: 


Sir
[January 6, 1766]
I have attentively perus’d the Paper you sent me, and am of Opinion that the Measure it proposes of an Union with the Colonies is a wise one: but I doubt it will hardly be thought so here, ’till tis too late to attempt it. The Time has been when the Colonies, would have esteem’d it a great Advantage as well as Honour to them to be permitted to send Members to Parliament; and would have ask’d for that Privilege if they could have had the least Hopes of obtaining it. The Time is now come when they are indifferent about it, and will probably not ask it; though they might accept it if offered them; and the Time will come when they will certainly refuse it, But if such an Union were now establish’d, which methinks it highly imports this Country to establish, it would probably subsist as long as Britain shall continue a Nation. This People, however, is too proud, and too much despises the Americans, to bear the Thought of admitting them to such an equitable Participation in the Government of the whole. Then the next best thing seems to be, leaving them in the quiet Enjoyment of their separate Constitutions, and when Money is wanted for any public Service in which they ought to bear a Part, calling upon them by Requisatorial Letters from the Crown, according to the long establish’d Custom, to grant such Aids as their Loyalty shall dictate and their Abilities permit. The very sensible and benevolent Author of that Paper, seems not to have known that such a constitutional Custom subsists and has always hitherto been practic’d in America, or he would not have express’d himself in this Manner; “Tis evident, beyond a Doubt to the intelligent and impartial that after the very extraordinary Efforts which were effectually made by Great Britain in the late War, to save the Colonists from Destruction, and attended of necessity with an enormous Load of Debts in consequence; that the same Colonists now firmly secured from foreign Enemies, should be somehow induced to contribute some Proportion to wards the Exigencies of State in future.” This looks as if he conceiv’d the War had been carry’d on at the sole Expence of Great Britain, and the Colonies only reap’d the Benefit without hitherto sharing the Burthen, and were therefore now indebted to Britain on that Account. And this is the same kind of Argument that is us’d by those who would fix on the Colonies the heavy Charge of unreasonableness and Ingratitude, which I think your Friend did not intend. Please to acquaint him then, that the Fact is not so; That every Year during the War, Requisitions were made by the Crown on the Colonies, for raising Money and Men that accordingly they made more extraordinary Efforts in proportion to their Abilities than Britain did; that they rais’d, paid and cloath’d for 5 or 6 Years near 25,000 Men besides providing for other Services, as building Forts, equipping Guard Ships, paying Transports, &c. and that this was more than their fair proportion, is not merely an Opinion of mine, but was the Judgment of Government here on full Knowledge of the Facts; for the then Ministry, to make the Burthen more equal, recommended the Case to Parliament, and obtain’d a Reimbursement to the Americans of about a £200,000 Sterling Every Year, which amounted only to about two fifths of their Expence, and great Part of the rest lies still a Load of Debt upon them, heavy Taxes on all their Estates real and personal being laid by Acts of their Assemblies to discharge it, and yet will not discharge it in many Years. While then these Burthens continue; while Britain restrains the Colonies in every Branch of Commerce and Manufactures that she thinks interferes with her own; while she drains the Colonies by her Trade with them of all the Cash they can procure by every Art and Industry in any Part of the World, and thus keeps them always in her Debt: (for they can make no Law to discourage the Importation of your to them ruinous Superfluities, as you do the Superfluities of France; since such a Law would immediately be reported against by your Board of Trade and repeal’d by the Crown.) I say while these Circumstances continue, and while there subsists the establish’d Method of Royal Requisitions, for raising Money on them by their own Assemblies on every proper Occasion, can it be necessary or prudent to distress and vex them by Taxes laid here, in a Parliament wherein they have no Representative, and in a Manner which they look upon to be unconstitutional and subversive of their most valuable Rights; and are they to be thought unreasonable and ungrateful if they oppose such Taxes? Wherewith, they say, shall we show our Loyalty to our gracious King, if our Money is to be given by others without asking our Consent? and if the Parliament has a Right thus to take from us a penny in the Pound, where is the Line drawn that bounds that Right, and what shall hinder their calling whenever they please for the other nineteen shillings and eleven pence? Have we then any thing that we can call our own? ’Tis more than probable that bringing Representatives from the Colonies to sit and act here as Members of Parliament, thus uniting and consolidating your Dominions would in a little time remove these Objections and Difficulties; and make the future Government of the Colonies easy: But till some such thing is done, I apprehend no Taxes laid there by Parliament here, will ever be collected, but such as must be stain’d with Blood. And I am sure the Profit of such Taxes will never answer the Expence of Collecting them; and that the Respect and Affection of the Americans to this Country will in the Struggle be totally lost, perhaps never to be recover’d, and therewith all the Commercial and Political Advantages that might have attended the Continuance of that Respect and that Affection.
In my own private Judgment I think an immediate Repeal of the Stamp Act would be the best Measure for this Country; but a Suspension of it for three Years, the best for that. The Repeal would fill them with Joy and Gratitude reestablish their respect and Veneration for Parliament, restore at once their ancient and natural Love for this Country, and their regard for every thing that comes from it; hence the Trade would be renew’d in all its Branches, they would again indulge in all the expensive Superfluities you supply them with, and their own new assumed home Industry would languish. But the Suspension, tho’ it might continue their Fears and Anxietys, would at the same time keep up their Resolutions of Industry and Frugality, which in two or three years would grow into Habits to their lasting Advantage. However, as the Repeal will probably not be now agreed to [from] what I think a mistaken Opinion, that the Honour and Dignity of Government is better supported by persisting in a wrong Measure once entred into, than by rectifying an Error as soon as it is discover’d; we must allow the next best thing for the Advantage of both Countries is the Suspension. For as to executing the Act by Force, tis Madness, and will be Ruin to the whole.
The rest of your Friend’s Reasonings and Propositions appear to me truly just and judicious. I need therefore only add, that I am as desirous of his Acquaintance [illegible] as he was of my Opinion. I am, with much Esteem Your obliged Friend
B F.
 
Endorsed: Letter to [name heavily canceled but may be T. Crowley] Jan 6. 1766
